1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     RAYMOND J. BEAL,                                     Case No. 3:18-cv-00111-RCJ-WGC
4                                            Plaintiff,                    ORDER
5            v.
6     ROMEO ARANAS, et al.,
7                                       Defendants.
8
9    I.     DISCUSSION

10          On January 22, 2019, this Court ordered Plaintiff, a former inmate, to file an

11   application to proceed in forma pauperis for non-prisoners or pay the full filing fee of $400.

12   (ECF No. 8). The Court received the mail returned as undeliverable with the notation

13   “deceased.” (ECF No. 9).

14          Pursuant to Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim

15   is not extinguished, the court may order substitution of the proper party. A motion for

16   substitution may be made by any party or by the decedent’s successor or representative.

17   If the motion is not made within 90 days after service of a statement noting the death, the

18   action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1). As such,

19   if there is no motion for substitution within 90 days of the date of this order, the Court will

20   dismiss the case.

21   II.    CONCLUSION

22          For the foregoing reasons, it is ordered that the Court will dismiss this case in

23   90 days if there is no motion to substitute filed pursuant to Federal Rule of Civil Procedure

24   25(a)(1).

25          DATED: February 27, 2019.

26
27                                               UNITED STATES MAGISTRATE JUDGE
28
